DETAILED ACTION
Applicant’s request for entry into the AFCP 2.0 filed 05/26/2021 is acknowledged, but is denied because the response does not place the application in condition for allowance. The proposed amendment of method claims 1-14 and 16-20 appears to overcome the prior art rejections in Office action 01/15/2021. However, claim 21 is a product by process claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. 
A review of the prior art found Yamauchi et al. (US 2015/0037676) who teaches a lithium nickel cobalt manganese oxide cathode active material (Table 5). Although the process is different, the active material is heated twice; once in a roasting process (300-1000 oC; para 0112) and then calcined (preferably 650-950 oC; para 0116). The obtained cathode active materials were all confirmed to be hexagonal single crystal lithium nickel composite oxide (para 0190). For this reason, Yamauchi is believed teach Applicant’s claim 21.
A phone call was made to Daniel Kamkar on 06/01/2021 identifying the above reference and stating that claims 1-14 and 16-20 could pass to issue if clam 21 was canceled being identified as a product by process claim. Applicant’s representative was given until 06/03/2021 to reply. No return phone call was made. Also required but not articulated is an amendment to 

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723